745 N.W.2d 113 (2008)
Dimitrios ZAVRADINOS, Plaintiff-Appellant,
v.
JTRB, INC., JTR II, L.L.C., RTI, Inc., Little Daddy's of Bloomfield Hills, Michigan, L.L.C., Richard Rogow, Athanasios Peristeris, and Darren McCarty, Defendants, and
Robert Probert, Defendant-Appellee, and
Liza Danielle Probert, Intervening Party-Appellee.
Docket No. 135137. COA No. 268570.
Supreme Court of Michigan.
March 7, 2008.
On order of the Court, the application for leave to appeal the August 23, 2007 judgment of the Court of Appeals is considered. We direct the Clerk to schedule oral argument on whether to grant the application or take other peremptory action. MCR 7.302(G)(1). The parties shall address the following questions: (1) whether DeYoung v. Mesler, 373 Mich. 499, 130 N.W.2d 38 (1964), correctly construed MCL 557.151 to mean that there is a statutory presumption that property held jointly by a husband and wife is held by them as tenants by the entirety unless the title or conveyance expressly provides otherwise, (2) if so, how the presumption of a tenancy by the entirety may be overcome, and (3) whether a provision in the title or conveyance specifically identifying the property owners as husband and wife affects the determination whether the presumption of a tenancy by the entirety has been overcome. The parties shall submit supplemental briefs within 42 days of the date of this order addressing these issues. The parties shall avoid submitting mere restatements of their application papers.